DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1, 3 – 6 and 8 – 22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1).
Regarding Independent Claim 1, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery, the frame (8) comprising a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a) received in the frame (8); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b) configured to manage a voltage of the plurality of battery cells (8a; Paragraph [0051]), the battery management unit  comprising a circuit board (battery control board, 8b) that defines a projection hole and that is space apart from the plurality of battery cells (8a), and a barrier (Annotated Fig. 15) coupled to the circuit board (8b)and disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) disposed at a first side (Annotated Fig. 15) of the second frame  (8g), the first coupling portion comprising a first hook (Annotated Fig. 15) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g), the second coupling portion comprising a second hook (Annotated Fig. 15),  wherein the barrier (Annotated Fig. 15) includes a plate (Annotated Fig. 15) that is disposed over the plurality of battery cells (8a), and 42Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWV012PCO1USO1C4/PO17-00066USC4wherein a guide projection (Annotated Fig. 15) protrudes upward from a top surface (Annotated Fig. 15) of the plate (Annotated Fig. 15), and  a guide projection (Annotated Fig. 15) that protrudes upward from a top surface of the plate and that passes through the projection hole of the circuit board (8b). 

    PNG
    media_image1.png
    641
    693
    media_image1.png
    Greyscale

Yamagishi does not teach each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction, the circuit board being disposed above the plate in the extension direction, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction.
Kosugi, however, teaches a battery, wherein each of the plurality of battery cells (secondary battery cells, 10) having a longitudinal axis (Annotated Fig. 5) that extends vertically in an extension direction (Annotated Fig. 5) with respect to a ground surface (bottom wall, 24) inside the second frame (26), a circuit board (circuit board, 14) spaced apart from the plurality of battery cells (10) along the extension direction (Annotated Fig. 5), the circuit board (14) being disposed above the plate (28) in the extension direction (Annotated Fig. 5), wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the plate (28) in the extension direction (Annotated Fig. 5).


    PNG
    media_image2.png
    423
    524
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction, the circuit board being disposed above the plate in the extension direction, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 3, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the circuit board (8b) and the plate (Annotated Fig. 15) face each other along a longitudinal direction of the plurality of battery cells (8a).  
Yamagishi does not teach a longitudinal axis.
Kosugi, however, teaches wherein the circuit board (14) and the plate (28) face each other along a longitudinal axis (Annotated Fig. 5) of the plurality of battery cells (10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the circuit board and the plate  face each other along a longitudinal axis  of the plurality of battery cells, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 4, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the circuit board (8b) is disposed inside the first frame (8f).  
Regarding Claim 5, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the plate (Annotated Fig. 15) is disposed inside the first frame (8f).  
Regarding Claim 6, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the circuit board (8b) has a shape corresponding to the plate (Annotated Fig. 15).  
Regarding Claim 8, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the circuit board (8b) is coupled to the plate (Annotated Fig. 15) by a fastener (Annotated Fig. 15).  
Regarding Claim 9, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the projection hole (Annotated Fig. 15) is defined at an edge of the circuit board (8b).  
Regarding Claim 21, Yamagishi, as modified,  teaches the battery (Fig. 15) wherein the longitudinal axis (Annotated Fig. 16) extends between an anode (Annotated Fig. 16)  and a cathode (Annotated Fig. 16) of each of the plurality of battery cells (8a).  

    PNG
    media_image3.png
    354
    425
    media_image3.png
    Greyscale

Regarding Claim 22, Yamagishi, as modified,  teaches all of the elements of claim 1 as discussed above.
Yamagishi does not teach teaches the battery wherein an anode or a cathode of each of the plurality of battery cells faces a bottom surface of the plate along the longitudinal axis.
Kosugi, however, teaches  the battery (10) wherein an anode (Annotated Fig. 5) or a cathode (Annotated Fig. 5) of each of the plurality of battery cells faces a bottom surface of the plate (28) along the longitudinal axis  (Annotated Fig. 5).

    PNG
    media_image4.png
    433
    592
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include wherein an anode or a cathode of each of the plurality of battery cells faces a bottom surface of the plate along the longitudinal axis, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claim 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Takeshita (JP 2003045386 A) – translation provided. 
Regarding Claim 10, Yamagishi teaches all of the elements claim 1 as discussed above.
Yamagishi does not teach the battery further comprising a battery terminal that is disposed on a top surface of the circuit board.  
Takeshita, however, teaches the battery (battery pack, 100) further comprising a battery terminal (battery side terminal, 120)that  is disposed at a top surface of the circuit board (104; Fig. 42).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include a battery terminal is disposed on a top surface of the circuit board as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components. 
Regarding Claim 11, Yamagishi, as modified, teaches all of the elements claim 10 as discussed above.
Yamagishi does not teach the battery wherein the battery terminal is positioned at a side from 43Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a center of the circuit board.  
Takeshita, however, teaches the battery terminal (120) is positioned at a side spaced apart from 43Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a center of the circuit board (104; Fig. 42).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the battery terminal is positioned at a side from 43Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a center of the circuit board as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components. 
Regarding Claim 12, Yamagishi, as modified, teaches all of the elements claim 11 as discussed above.
Yamagishi does not teach the battery wherein the battery terminal is positioned closer to the second coupling portion among the first coupling portion and the second coupling portion.
Takeshita, however, teaches the battery wherein the battery terminal (120) is positioned closer to the second coupling portion (Annotated Fig. 43) among the first coupling portion (Annotated Fig. 15) and the second coupling portion (Annotated Fig. 43).

    PNG
    media_image5.png
    385
    522
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the battery terminal is positioned closer to the second coupling portion between the first coupling portion and the second coupling portion, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components. 
Regarding Claim 13, Yamagishi, as modified, teaches all of the elements claim 10 as discussed above.
Yamagishi does not teach the battery wherein the circuit board includes a pin hole through which the battery terminal passes.  
Takeshita, however, teaches the battery wherein the circuit board (104)further defines  a pin hole (Annotated Fig. 43) that receives the battery terminal (120).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the circuit board includes a pin hole through which the battery terminal passes, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Regarding Claim 14, Yamagishi, as modified, teaches all of the elements claim 1 as discussed above.
Yamagishi does not teach the battery wherein the first frame comprises a movement prevention rib that protrudes from an inner side of the first frame, and wherein the circuit board includes a rib slot through which the movement prevention rib passes.
Takeshita, however, teaches the battery wherein the first frame (Annotated Fig. 44) comprises a movement prevention rib (Annotated Fig. 44) that protrudes from an inner side of the first frame (Annotated Fig. 44), and wherein the circuit board (104) further defines a rib slot (Annotated Fig. 44) that receives the movement prevention rib (Annotated Fig. 44).

    PNG
    media_image6.png
    493
    448
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the first frame comprises a movement prevention rib that protrudes from an inner side of the first frame, and wherein the circuit board includes a rib slot through which the movement prevention rib passes, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Regarding Claim 15, Yamagishi, as modified, teaches all of the elements claim 14 as discussed above.
Yamagishi does not teach the battery wherein the rib slot is defined at on an edge of the circuit board.  
Takeshita, however, teaches the battery wherein the rib slot (Annotated Fig. 44) is defined at an edge of the circuit board (104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the rib slot is disposed on an edge of the circuit board, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.

Claim 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Lee et al.  (U.S. Patent Publication No. 2015/0320283 A1). 
Regarding Claim 16, Yamagishi teaches all of the elements claim 1 as discussed above.
Yamagishi does not teach the battery further comprising a conductor that connects anodes (+) and cathodes (-) of two adjacent battery cells among the plurality of battery cells. 
Lee, however, teaches the battery (120) further comprising a conductor (plurality of conductors, 139) that connects anodes (+) and cathodes (-) of two adjacent battery cells (battery units, 131 and 132) among the plurality of battery cells (Fig. 8).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include anodes (+) and cathodes (-) of two adjacent battery cells among the plurality of battery cells is connected through a conductor, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Regarding Claim 17, Yamagishi teaches all of the elements claim 16 as discussed above.
Yamagishi does not teach the battery further comprising a conductive plate that is connected to the conductor connecting the two adjacent battery cells.  
Lee, however, teaches further comprising a conductive plate (Annotated Fig. 8) that is connected to the conductor (139) connecting the two adjacent battery cells (131 and 132). 

    PNG
    media_image7.png
    534
    562
    media_image7.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include a conductive plate is connected to the conductor connecting the two adjacent battery cells, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Regarding Claim 18, Yamagishi teaches all of the elements claim 16 as discussed above.
Yamagishi does not teach the battery wherein the plurality of battery cells includes seven battery cells and wherein the battery further comprises: three conductors that connect anodes (+) and cathodes  (-) of two adjacent battery cells among the seven battery cells and, and one conductor that connects to one electrode of one battery cell of the seven battery cells.  
Lee, however, teaches wherein the plurality of battery cells (131, 132; Fig. 8) includes seven battery cells (Fig. 8), 44Attorney Docket No.: 20519-0488005 and Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4wherein the battery further comprises three conductors (139) that connect the anodes (+) and the cathodes (-) of two adjacent battery cells (Fig. 8) among the seven battery cells (Fig. 8; 131 and 132), and one conductor (139) that connects to one electrode of one battery cell of the seven battery cells (131, 132; Fig. 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the plurality of battery cells includes seven battery cells, 44Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4 wherein three conductors connect the anodes (+) and the cathodes (-) of two adjacent battery cells, and wherein one conductor connects to one electrode of one battery cell of the seven battery cells, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Lee et al.  (U.S. Patent Publication No. 2015/0320283 A1) and Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1). 
Regarding Independent Claim 19, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery, the frame (8) comprising a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a), each of the plurality of battery cells (8a) having a longitudinal axis that extends in a horizontal direction (Fig. 15) with respect to a ground surface inside of the second frame (8g; Fig. 15) received in the frame (8); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b) configured to manage a voltage of the plurality of battery cells (8a; Paragraph [0051]), the battery management unit (8b) comprising a circuit board (battery control board, 8b) that defines a guide hole (Annotated Fig. 15) and that is space apart from the plurality of battery cells, and a barrier (Annotated Fig. 15) coupled to the circuit board (8b) disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) disposed on a first side (Annotated Fig. 15) of the second frame  (8g) the first coupling portion comprising a first hook (Annotated Fig. 15) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g), the second coupling portion comprising a second hook (Annotated Fig. 15) 
Yamagishi does not teach the battery further comprises: a top conductor disposed over two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; and 45Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a top conductive plate connected to the top conductor and connected to the circuit board, wherein the circuit board includes a guide hole through which the top conductive plate passes.  
Lee, however, teaches the battery (120; Fig. 4) further comprises: a top conductor (conductors, 139) disposed above two battery cells (131, 132) among the plurality of battery cells (Fig. 8) and configured to connect the two battery cells to each other (Fig. 8); and 45Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a top conductive plate (Annotated Fig. 8) connected to the top conductor (139) and connected to the circuit board (BMU, 139; Fig.10), the top conductive plate (Annotated Fig. 8) passing through the guide hole (Annotated Fig. 8) of the circuit board (139).  

    PNG
    media_image8.png
    538
    650
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further a top conductor disposed over two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; and 45Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a top conductive plate connected to the top conductor and connected to the circuit board, wherein the circuit board includes a guide hole through which the top conductive plate passes, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Further, Yamagishi does not teach the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction.
Kosugi, however, teaches a battery wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the plate (28) in the extension direction (Annotated Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Independent Claim 20, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery; wherein the frame (8) comprises a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a) received in the frame (8); each of the plurality of battery cells having a longitudinal axis that extends horizontally in an extension direction with respect to a ground surface inside the second frame (Fig. 15); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b), the battery management unit (8b) comprising a circuit board (battery control board, 8b)that  defines a wire hole (Annotated Fig. 15) and that is spaced apart from the plurality of battery cells (Fig. 15), and a barrier (Annotated Fig. 15) coupled to the circuit board (8b) disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) disposed at a first side (Annotated Fig. 15) of the second frame  (8g), the first coupling portion comprising a first hook (Annotated Fig. 15) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g), the second coupling portion comprising a second hook (Annotated Fig. 15).
Yamagishi does not teach the battery further comprises: a bottom conductor disposed under two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; 46Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4 a bottom conductive plate connected to the bottom conductor; and a wire connecting the bottom conductive plate and the circuit board, and wherein the circuit board includes a wire hole through which the wire passes.
Lee, however, teaches the battery (120; Fig. 4) further comprises: a bottom conductor (139) disposed under two battery cells (131, 132) among the plurality of battery cells (Fig. 8) and configured to connect the two battery cells to each other (Fig. 8 and 10); 46Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a bottom conductive plate (Annotated Fig. 8) connected to the bottom conductor (139); and a wire (139a; Fig. 8) connecting the bottom conductive plate (139) and the circuit board (BMU, 139), and wherein the circuit board (139) includes a wire hole (guide hole, Annotated Fig. 10) through which the wire (139a) that passes through the wire hole of the circuit board and connect the bottom conductive plate (Annotated Fig. 8) to the circuit board (BMU, 139; Fig. 10; Paragraph [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include a bottom conductor disposed under two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; 46Attorney Docket No.: 20519-0488005 Client Ref. No.: 17LWVO012PCO USO1C4/PO17-00066USC4a bottom conductive plate connected to the bottom conductor; and a wire connecting the bottom conductive plate and the circuit board, and wherein the circuit board includes a wire hole through which the wire passes, as taught by Takeshita, to provide a central location for the connection, thus allowing a user to easily locate components.
Further, Yamagishi does not teach the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction.
Kosugi, however, teaches a battery wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the plate (28) in the extension direction (Annotated Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant’s arguments, filed May 9, 2022 with respect to rejected claims 1 – 20 under 35 U.S.C 102 and 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Kosugi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723